Citation Nr: 0103033	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  99-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from February 1944 to 
November 1945.  He was a prisoner of war of the German 
Government from January 30, 1945, through April 26, 1945.  
His medals and badges include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the VARO 
in Cleveland, Ohio, which denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  


FINDINGS OF FACT

1.  The veteran currently has the following service-connected 
disabilities:  Frostbite of the left foot, rated as 
30 percent disabling; frostbite of the right foot, rated as 
30 percent disabling; post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling; irritable bowel syndrome, 
rated as 10 percent disabling; peripheral neuropathy of the 
left lower extremity, rated as 10 percent disabling; 
peripheral neuropathy of the left upper extremity, rated as 
10 percent disabling; peripheral neuropathy of the right 
upper extremity, rated as 10 percent disabling; bilateral 
frozen foot, rated as 10 percent disabling; and residuals of 
a right elbow wound, rated as noncompensably disabling.  With 
consideration of the bilateral factor, the combined 
disability rating is 90 percent. 

2.  The veteran has an 11th grade education.  He last worked 
in 1980 or 1981 as a machinist.  

3.  The veteran's service-connected disabilities preclude him 
from securing and maintaining a substantially gainful 
occupation.  



CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran currently has the following service-connected 
disabilities:  Frostbite of the left foot, rated as 
30 percent disabling; frostbite of the right foot, rated as 
30 percent disabling; post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling; irritable bowel syndrome, 
rated as 10 percent disabling; peripheral neuropathy of the 
left lower extremity, rated as 10 percent disabling; 
peripheral neuropathy of the left upper extremity, rated as 
10 percent disabling; peripheral neuropathy of the right 
upper extremity, rated as 10 percent disabling; bilateral 
frozen foot, rated as 10 percent disabling; and residuals of 
a right elbow wound, rated as noncompensably disabling.  With 
consideration of the bilateral factor, the combined 
disability rating is 90 percent.

The veteran underwent a VA peripheral nerves examination in 
September 1998.  The diagnoses were:  Mild peripheral 
neuropathy of both upper extremities; moderate to severe 
peripheral neuropathy of the lower extremities; residuals of 
frostbite, malnutrition, and avitaminosis.  

During a September 1998 VA psychiatric examination, the 
veteran indicated that he had been a machinist who worked in 
a welding plant for 15 years.  Thereafter, he worked at a 
sheet and metal company for 32 years.  He retired at the age 
of 63 (as his report of discharge reflects that he was born 
in October 1918) after the plant closed.  Following the 
examination, the diagnoses were PTSD and multi-infarct 
dementia.  He was given a Global Assessment of Functioning 
(GAF) score of 30.  It was noted that he had classic symptoms 
of PTSD, which included depression and anxiety.  

In an application for increased compensation based on 
unemployability dated in March 1999, the veteran indicated 
that he had completed three years of high school.  He stated 
that he had not had any other education or training.  He 
related that he last worked full time in 1980 and retired in 
1981.  He listed his occupation during that year as a 
machinist.  He added that he stopped working in 1981 after 
33 years with the same company due to aches and pains.  He 
indicated that he did not leave his last job because of his 
disability.  He also indicated the he had not tried to obtain 
employment, since he became too disabled to work.  

In April 1999 the veteran was accorded another PTSD 
examination by VA.  The veteran complained of having 
nightmares about three times a month and of sleeplessness.  
He also reported difficulty concentrating and stated he had 
an exaggerated startle response.  He had inability to recall 
important aspects of his experiences during the war.  He made 
efforts to avoid activities and situations that would arouse 
recollections of the war.  He admitted to being nervous and 
anxious.  At times he had recurrent and intrusive 
recollections of his experiences in World War II.  He stated 
that he did not want to go out and just stayed at home.  He 
added that he had no friends.  On examination he was 
described as fairly neat in appearance.  Mood was somewhat 
depressed.  He admitted to being nervous and anxious.  He 
denied delusions or hallucinations.  He also denied suicidal 
or homicidal ideation.  He was properly oriented.  Memory for 
recent or remote events was patchy.  General fund of 
knowledge was fairly good.  Judgment and insight were each 
described as fair.  Affect was appropriate.  The sole 
psychiatric diagnosis was PTSD.  He was assigned a GAF Scale 
score of 50.  It was noted that he was seeing a psychiatrist 
and was in the PTSD program.

The same physician who examined the veteran in September 1998 
again saw him for examination of the peripheral nerves in 
April 1999.  The veteran stated that while he did not have 
loss of feeling in his hands, his hands would cramp on him 
several times.  He also had occasional grip weakness.  He had 
had a left knee replacement three years previously and had a 
severe infection in the right lower leg, the swelling of 
which was just beginning to go down.  He also complained of 
constant numbness of both feet to about 4 inches above the 
ankles bilaterally.  Both legs were weak.  He stated the 
knees would give out on him and would cause him to fall.  He 
had been using a cane for about a year.  

On examination it was noted he had hammertoes of both feet.  
Range of motion of the elbow on the right was 20 degrees to 
150 degrees, while on the left it was 10 degrees to 140 
degrees.  Palmar flexion of the right wrist was from 0 to 
70 degrees.  On the left it was from 0 to 60 degrees.  
Dorsiflexion was from 0 to 45 degrees bilaterally. 

Supination of both wrists was from 0 to 70 degrees.  
Pronation of the right wrist was 0 to 170 degrees, while on 
the left it was 0 to 140 degrees.  Ulnar deviation of both 
wrists was 0 to 15 degrees bilaterally.  Radial deviation on 
the right was from 0 to 40 degrees, while on the left it was 
0 to 25 degrees.  Fine movements of the fingers were 
bilaterally accurate.  He was able to oppose his thumb to all 
fingers bilaterally.  Fine movements were slower on the right 
than on the left. 

Range of motion of the right knee was from 10 degrees to 
100 degrees, while on the left it was from 5 degrees to 
95 degrees.  Range of motion of the right ankle was 
25 degrees.  Flexion was to 15 degrees in dorsiflexion.  Left 
ankle flexion was 0 degrees to 140 degrees.  Dorsiflexion was 
from 0 to 5 degrees.  Propulsion and balance were moderately 
impaired.  The veteran had a mild left footdrop and minimal 
right footdrop.  He had weakness bilaterally on standing on 
the toes and the heels. 

Active movement against resistance was normal in both elbows 
and both wrists.  Knee extension was bilaterally normal.  
Flexion bilaterally was 70 percent of normal.  Right ankle 
dorsiflexion and sole flexion were 75 percent of normal.  
Left ankle was normal.  Position sense was normal in the 
fingers bilaterally.  It was absent in the toes of both feet.  
The veteran had hypesthesia of both arms and hands, the legs 
and the feet, more intense peripherally.  Reflexes of the 
right upper extremity were hypoactive.  Left upper extremity 
was one plus.  Patellar reflexes bilaterally were two plus.  
Achilles bilaterally was one plus.  

No clinical or diagnostic tests were ordered.  

The diagnosis was peripheral neuropathy of both upper and 
lower extremities.  Also diagnosed were residuals of 
malnutrition, avitaminosis, and cold injury involving both 
upper and lower extremities.  

The veteran was also accorded a cold injury protocol 
examination by VA in April 1999.  He denied having any pain, 
although he noted that his feet were cold and sensitive to 
cold during winter.  He denied having any intermittent 
claudication.  

On examination both feet appeared normal.  Skin texture was 
good.  There was no scarring or callous formation.  He had no 
numbness and no muscle weakness or atrophy.  He was able to 
ambulate fairly well.  No swelling of the ankle joints or 
stiffness was indicated.  Hammertoes of both feet were noted.  

Dorsiflexion of each ankle was from 0 degrees to 10 degrees.  
Plantar flexion was from 0 degrees to 35 degrees.  There was 
no objective evidence of pain on motion.  The arterial pulses 
were normal.  The ankle breaker index was 1.  

X-ray studies showed arthritis and the examination diagnoses 
were history of frostbite to both feet, with arthritis and 
hammertoes bilaterally.  

The veteran was also accorded a general medical examination 
by VA in April 1999.  The veteran reported a history of 
cancer of the prostate.  He stated that 10 years previously 
he had undergone removal of both testicles.  He was being 
followed up and so far was doing all right.  Notation was 
also made of arthritis of the right knee.  He ambulated with 
a cane.  He had had a left knee replacement a few years 
previously and also reported varicose veins of both lower 
extremities.  

On examination his posture and gait were described as normal.  
Blood pressure was 160/85.  Examination diagnoses were 
varicose veins of both lower extremities, arthritis of both 
feet, history of arthritis of right knee and left knee 
replacement, bilateral hearing loss, with a notation that he 
was currently using a hearing aid, history of cancer of the 
prostate, status post bilateral orchiotomy, mycotic toenails 
of both feet and hammertoe deformities, history of frostbite 
of the feet, and occasional diarrhea.  

Analysis

Total disability is considered to exist where there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340(a)(1) (2000).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2) (2000).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability:  That is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  In such an 
instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating 
service-connected disability or unemployability); 
Van Hoose v. Brown 4 Vet. App. 361, 363 (1993).  

It is also VA's policy, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. 363; 
see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App 395 (1993).  

For a veteran to prevail in a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant's case in a different category than other 
veterans with equal rating of disability.  In ruling on an 
unemployability claim, the question is whether the veteran is 
capable of performing physical and mental acts required by 
employment, not whether he or she can find employment.  
Van Hoose v. Brown 4 Vet. App. 361 (1993).

In this case, the veteran has not worked for many years.  
There is some question as to the exact nature of his 
departure from the work force.  It appears that he retired 
because of "aches and pains."  In his application for 
increased compensation based on unemployability, he reported 
that he did not leave his last job because of his disability.  
However, the undersigned notes there is no medical opinion of 
record assessing the impact of the veteran's 
service-connected disabilities on his ability to work.  

The veteran has a limited education and his only employment 
has been in the field of manual labor.  When he was accorded 
a psychiatric examination by VA in April 1999, he was 
described as nervous and anxious, as having only fair 
judgment and insight, and as just having "patchy" memory for 
recent or remote events.  In addition to his PTSD, he has a 
number of other service-connected disabilities which clearly 
impact on his employment potential.  These include peripheral 
neuropathy of the upper and lower extremities and recent 
examinations have resulted in findings which include mild 
left footdrop and minimal right footdrop.  Also detected was 
weakness bilaterally on standing on the toes and heels.  
Additionally, hypesthesia of the extremities was indicated.  
Furthermore, the highest GAF score achieved by the veteran in 
the past two VA psychiatric examinations has been 50 (1999), 
and this score is indicative of someone who has an inability 
to keep a job.  This score was assigned for the PTSD alone, 
whereas, an earlier GAF score of 30 (1998), included 
consideration of some nonservice-connected psychiatric 
impairment.

While impairment caused by the various service-connected 
disabilities taken alone might not be significant enough to 
preclude all gainful employment, in combination, the various 
disorders arguably render the veteran significantly disabled.  
There is evidence of some nonservice-connected conditions and 
as noted above, the veteran's advanced age may not be taken 
into consideration.  However, the Board finds when the 
evidence is essentially in equipoise, the veteran is to be 
given the benefit of the doubt.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence supports 
the finding of individual unemployability due to the severity 
of his service-connected disabilities alone.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.3, 4.16.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







